Citation Nr: 1120232	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic liver disease, to include hepatitis.

2.  Entitlement to service connection for residuals of a shell fragment wound, claimed as gunshot wound of the right hand with scarring.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for duodenal ulcer.

6.  Entitlement to service connection for sleep apnea with acid reflux.  

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from December 23, 2002, through December 2, 2008.

8.  Entitlement to a rating in excess of 50 percent for PTSD, from December 3, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, denied service connection for hepatitis, residuals of a gunshot wound, sinus condition, asthma, and sleep apnea with acid reflux disease.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

This appeal to the Board also arose from a March 2004 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a rating of 30 percent, effective July 11, 2003.  In April 2004, the Veteran filed an NOD.  This issue was also included in the August 2004 SOC, after which the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004.

In August 2004, the RO found clear and unmistakeable error in the July 11, 2003 effective date assigned for the 30 percent evaluation of PTSD, and established a new effective date of December 23, 2002.  In a March 2009 rating decision, the RO in Seattle, Washington, granted a higher 50 percent rating for PTSD, effective December 3, 2008.

Because the appeal involves requests for higher ratings assigned following the initial grant of service connection, the Board characterized the appeal in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating is available for the Veteran's PTSD both before and after the December 2008 effective date of the 50 percent rating, the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional medical evidence and a lay statement directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board's decision on the matters of service connection for liver disease, to include hepatitis, residuals of a shell fragment wound, sleep apnea with acid reflux, as well the matter of entitlement to an initial rating in excess of 30 percent for PTSD for the period from December 23, 2002 through December 2, 2008, and in excess of 50 percent from December 2, 2008, is set forth below.  The claims for service connection for sinusitis, bronchial asthma, and duodenal ulcer are addressed in the remand following the order; these matters are being remanded to the RO via the Appeals Management Center (AMC) for additional development. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran did not have any complaints of hepatitis or liver problems during service, and there is no medical evidence establishing that the Veteran has, or ever has had, a chronic liver disability, to include hepatitis.

3.   The Veteran was not treated for a shell fragment wound during service, and there is no medical evidence establishing that the Veteran has, or ever has had, residuals of a shell fragment wound.

4.  Sleep apnea with acid reflux was not shown in service, and there is no competent evidence or opinion of record that there exists a medical nexus between any current sleep apnea with acid reflux and service.

5.  Since the December 23, 2002 effective date of the grant of service connection, the Veteran's PTSD has been manifested by nightmares, flashbacks, difficulty sleeping, exaggerated startle response, irritability, anxiety, depression, and paranoia; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic liver disease, to include hepatitis, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for residuals of a shell fragment wound, claimed as gunshot wound of the right hand with scarring, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for sleep apnea with acid reflux are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.   §§ 3.102, 3.159, 3.303 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims herein decided (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, a December 2007 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for the Veteran to respond, the March 2009 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his spouse, and by his representative, on his behalf, as well as the transcript of his September 2010 Board hearing.  The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted.

The Board acknowledges that the Veteran was not afforded a VA examination pertaining to his claims for service connection for chronic liver disease, residuals of a shell fragment wound, and sleep apnea.  In this case, there is no medical evidence whatsoever to even suggest that the Veteran has a current liver disease or residuals of a shell fragment wound, much less that they had their onset in service, as alleged.   With respect to the Veteran's sleep apnea, while the record reflects current diagnosis, there is no indication of onset during service or medical evidence to support that this disability is related to service.  Thus, as the current record does not reflect even a prima facie claim for service connection for the claimed disabilities, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Considering the Veteran's claims for service connection in light of the above, the Board finds that the claims decided herein must be denied.

A.  Chronic Liver Disease

The Veteran contends that he is entitled to service connection for chronic liver disease, as he believes that this disability is related to his active duty service.  In particular, the Veteran alleges that he was diagnosed with hepatitis shortly after his discharge from service.

The Veteran's service treatment records do not contain any notation of complaint of or treatment for a liver disease.  On the Veteran's June 1967 separation examination, there was no abnormality found with respect to this claimed disability.

With respect to post service medical records, a February 1981 report from the San Dimas Hospital notes that the Veteran was jaundiced in 1968 as a result of hepatitis.  However, there is no further indication in private medical records of a diagnosis of hepatitis or liver disease.  VA outpatient treatment records from 2003 through 2009 note no active treatment for or diagnosis of a liver disease.  On a 2009 VA Medical Center problems list, no liver disease was noted.  During the Veteran's September 2010 Board hearing, the Veteran reported that he was told by treating physicians in 1969 that he had hepatitis; however, no one wrote down a confirmed diagnosis, and the Veteran indicated that records from his treating physicians are unavailable.

In sum, the Board finds that there is no medical diagnosis of chronic liver disease or hepatitis of record. The claims file includes numerous VA and private records showing treatment for various disabilities.  None of these records contains a diagnosis of chronic liver disease. Significantly, moreover, the Veteran has not presented or identified existing medical evidence that reflects any actual diagnosis of chronic liver disease.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for chronic liver disease, to include hepatitis, must be denied, because the first essential criterion for a grant of service connection--evidence of a current disability upon which to predicate a grant of service connection--has not been met.

The Board acknowledges that the February 1981 hospital report noted a history of hepatitis in 1968.  However, this notation appears to be based on the Veteran's own reported medical history, as there is no other medical evidence to substantiate this diagnosis, and thus does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the Veteran and his representative to the effect that he has been diagnosed with a chronic liver disease; however, this evidence does not provide a basis for allowance of the claim. As indicated above, the claims turn on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value

For all the foregoing reasons, the Board finds that the claim for service connection for chronic liver disease, to include hepatitis, and residuals of a shell fracture wound must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

B.  Residuals of a Shell Fragment Wound

The Veteran likewise contends that he is entitled to service connection for residuals of a shell fragment wound, as he believes that this disability is related to his active duty service.  He alleges that he received a shell fragment wound during his service in Vietnam.

The Veteran's service treatment records do not reflect that he was treated for a shell fragment wound during service.  In fact, the Veteran reported during his September 2010 Board hearing that he was not treated during service for the shell fragment wound, as there were too many other things going on for the medic to tend to his injury.  

With respect to post medical records, neither private nor VA medical records reflect complaints of or treatment for residuals of shell fragment wound or even reflect that the Veteran discussed the initial shell fragment wound.

In sum, the Board finds that there is no medical diagnosis of residuals of a shell fragment wound of record. The claims file includes numerous VA and private records showing treatment for various disabilities.  None of these records contains a diagnosis of the disability or even mentions a shell fragment wound.  Moreover, the Veteran has not presented or identified existing medical evidence that reflects any actual diagnosis of residuals of a shell fragment wound.  During the Veteran's Board hearing, he testified that he had a small scar on his hand as a result of the wound; however, as the record does not demonstrate that  the Veteran sustained a shell fragment wound and there are, hence, no associated residuals, there is no basis for a grant of service connection for the claimed disability.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for residuals of a shell fracture wound also must be denied, because the first essential criterion for a grant of service connection--evidence of a current disability upon which to predicate a grant of service connection--has not been met.

In addition to the medical evidence, in adjudicating these claims, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of any of the claims. As indicated above, the claims turn on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals. See Jones v., 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a shell fracture wound must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 53-56.

C.  Sleep Apnea with Acid Reflux

The Veteran likewise contends that he is entitled to service connection for sleep apnea with acid reflux, as he believes that this disability is related to his active duty service.  In particular, the Veteran alleges that his sleep apnea is related to his weight gain and drinking problem which began shortly after service as a way to self-medicate his PTSD.

The Veteran's service treatment records do not contain any notation of complaint of or treatment for sleep apnea or acid reflux during service.  On the Veteran's June 1967 separation examination, there were no abnormalities found with respect to either of these disabilities.

Private medical records from the Veteran's treating physician, Dr. K, note a diagnosis of sleep apnea in 2002

VA outpatient treatment records reflects a diagnosis of sleep apnea as well as gastroesophageal reflux disorder (GERD) in 2005.  Continued records through 2009 show diagnosis of and treatment for this disability.  There is no discussion in these records in relation to the Veteran's service or indication that this disability was incurred in or aggravated by service.

As indicated above, the service treatment records are completely negative for any signs, symptoms, or diagnoses pertaining to sleep apnea disability.  The June 1967 separation examination report indicates no abnormalities related to this disability the time of his discharge.  Thus, there is no medical documentation of sleep apnea with acid reflux during the Veteran's service.

Moreover, the first documented diagnosis of a sleep apnea was not until 2002, approximately 35 years after separation from service.  The Board points out that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the Board notes that none of the medical records include any medical comment or opinion even suggesting that the Veteran's sleep apnea with acid reflux a had its onset in or is otherwise medically related to his active duty service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.   Without competent evidence that there exists of a medical relationship between the Veteran's current sleep apnea with acid reflux and his active service, service connection cannot be granted.

Moreover, as regards any direct assertions of Veteran and his representative that there the Veteran has sleep apnea with acid reflux due to service, or to the alcohol abuse and weight gain associated with his PTSD, no such assertions, alone, provide a basis for allowance of the claim.  The matter of medical etiology upon which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492. See also Routen, 10 Vet. App. 183 at 186.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for sleep apnea with acid reflux must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no, competent, probative evidence supports a finding that sleep apnea with acid reflux is medically-related to the Veteran's military service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 1 Vet. App. at 53- 56.

III.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned the Veteran's initial 30 percent rating for PTSD under Diagnostic Code 9411.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R.  § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent, but no higher, rating is warranted from the effective date of the grant of service connection for PTSD.

Treatment records from the Veteran Center in San Bernardino reflect that the Veteran was first seen for individual therapy there in December 2002.  Symptoms such as intrusive thoughts, nightmares, sleep disturbances, anxiety, depression, anger outbursts, avoidance of reminders of the trauma, isolative issues, interpersonal conflict and extensive survivor guilt were noted.  A counseling report from February 2003 notes the Veteran's belief that he was let go from his job in 1995 due to stress.  He indicated that he was constantly worried, anxious, depressed, and experienced nightmares and hypervigilance.  The Veteran reported intrusive thoughts in April 2003.  In December 2003, the Veteran reported that he was paranoid and not trusting of others.  In September 2006, it was noted that the Veteran's judgment and insight were intact.  A January 2007 report notes that the Veteran's eye contact was satisfactory, memory intact, and mood was anxious.  A GAF score of 65 was noted in February 2007, while it was reported as 70 in June 2007.  Flashbacks, poor sleep, mood swings, and anxiety were noted in August 2007.

On a February 2004 QTC psychiatric examination, the Veteran reported that he worked in aluminum can manufacturing for over 30 years, but was laid off in 1995.  He indicated that he was working for a mining business at the time.  He reported that he was married to his second wife, and had two children.  Subjective symptoms included difficulty sleeping, paranoia, nightmares, intrusive thoughts and memories of Vietnam, and flashbacks.  Upon mental status examination, the examiner found the Veteran to be alert and oriented, and properly and neatly dressed with good hygiene.  There was no indication of a major speech disorder, and the Veteran's thought process was coherent.  His affect was somewhat constricted and his mood was depressed.  The Veteran reported that he was nervous in crowds, but denied delusion thinking, hallucinations, or suicidal or homicidal ideation.  The Veteran's intellectual functioning, calculation, and memory were judged to be average.  A diagnosis of PTSD was assigned, and GAF score of 65 was assigned.

VA outpatient treatment records also track the Veteran's PTSD symptomatology and treatment.  In January 2005, it was noted that the Veteran was frustrated and experienced sleep disturbances and exaggerated startles response.  A GAF score of 60 was assigned in May 2005, along with notation of symptoms such as flashbacks and intrusive thoughts.  In July 2005, a GAF score of 50 was assigned.  While the Veteran denied suicidal or homicidal ideation, hallucinations, or delusions, he endorsed symptoms of anxiety, flashback, and irritability.  In November 2008, the Veteran reported that he could not let go of Vietnam memories and had a "Vietnam room" in his house.  He indicated that when he is not working, he "moped around the house," and therefore did not think it would be beneficial to retire.  In February 2009, a GAF score of 50 was assigned, and the Veteran reported that he was on edge and paranoid.  A GAF score of 65 was assigned in July 2009, along with symptoms such as low mood, difficulty with sleep, and frequent thoughts about Vietnam.

The Veteran was afforded another QTC psychiatric examination in December 2008.  At that time, the Veteran reported continued dreams and nightmares of Vietnam.  He also endorsed symptoms of mood swings, road rage, anger, sleep difficulties, survivor guilt, avoidance of crowds, flashbacks, and irritability.  He indicated that he preferred to be by himself, avoided his supervisors and coworkers at work, and that his second marriage was a struggle because his wife complained about his social ability.  

The examiner observed that orientation was normal, and appearance and hygiene were normal.  The Veteran's behavior was described as appropriate, but mood and affect were abnormal, as the Veteran had depression and anxiety.  There was no evidence of hallucinations, delusions, or ritualistic obsession.  His thought processes were abnormal, as he was still preoccupied about the dead bodies from Vietnam.  Judgment was intact, while memory was mildly to moderate abnormal.  He had difficulty with retention of highly learned material and forgot to complete tasks.  The examiner noted that the Veteran had no suicidal or homicidal ideation.  A GAF score of 50 was assigned.  The examiner found that the Veteran would have occasional difficulty performing the activities of daily living and problems establishes and maintaining effective work relationship.  Also, he found that the Veteran's social relationships were diminished.

The record also contains statements from the Veteran's wife.  In a February 2006 statement, she indicated that the Veteran always seemed terribly troubled and distracted.  She witnessed the Veteran's symptoms such as sleep disturbances, anger, paranoia, refusal to talk about Vietnam, road rage, bad temper, depression, difficulty dealing with stress, and avoidance of crowds.  In a second statement, she commented on his poor personal hygiene, lack of friends, depression with no apparent cause, and irritability.

Collectively, the aforementioned medical evidence reflects that, since the December 2002 effective date of the grant of service connection, the Veteran's PTSD has been manifested by nightmares, flashbacks, intrusive memories, difficulty sleeping, mood swings, irritability, anxiety, depression, isolative behavior, and paranoia.  

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture-particularly, mood swings, depression, anxiety, paranoia, and intense anger-suggest occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  Moreover-as explained in more detail below-a 50 percent rating also appears consistent with the GAF scores reflected in Vet Center treatment records.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for a 50 percent, but no higher, rating.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met the criteria for the next higher 70 percent rating.  As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.  

Rather, the medical evidence of record indicates that while the Veteran has difficulties with his wife, he is married and has contact with his children.  Thus, the Veteran is able to maintain social and family relationships. The VA examiner also determined that the Veteran's PTSD was of moderate severity, and while his symptoms affected his functioning to some degree, he was able to perform functions at a reduced level.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection-ranging from 50 to 70-alone,  provides a basis for assigning a rating in excess of 50 percent for PTSD.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  

In this case, the GAF score of 60 and above clearly reflect even less impairment than that contemplated in the current 50 percent rating; hence, this score provides no basis for a higher, initial rating.  Moreover, the GAF score of 50 appears to suggest a level of impairment consistent with that contemplated in the 50 percent rating.

Accordingly, the Board finds that an initial 50 percent, but no higher, rating for PTSD is warranted.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the symptoms for the maximum 100 percent rating are, likewise, not met.

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 50 percent, rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

Service connection for chronic liver disease, to include hepatitis, is denied.

Service connection for residuals of a shell fragment wound, claimed as gunshot wound of the right hand with scarring, is denied.

Service connection for sleep apnea with acid reflux is denied.

An initial 50 percent rating for PTSD, for the period from December 23, 2002 through December 2 2008, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board review of the claims file reveals that further RO action in the remaining claims on appeal is warranted.

The Veteran contends that he is entitled to service connection sinusitis and asthma, as he believes that these disabilities arose as a result of exposure to rotor blade dust, jet fuel fumes, Napalm residue, bacteria from jungle areas, and Agent Orange in service.  

The Veteran's service treatment records do reflect that he complaint of coughing, chest congestion in 1964 and 1967.  Chronic bronchitis was noted on a June 1967 report of medical history, though no abnormalities with respect to this disability were listed on the Veteran's June 1967 separation examination.  

With respect to post service medical evidence, private medical records reflect diagnoses of asthma and bronchitis.  An August 2004 statement from Dr. S. noted that the Veteran had suffered from allergic rhinosinusitis and also developed instranasal polyps.  VA outpatient treatment records also reflect a diagnosis of asthma and sinusitis.  

An August 2010 statement from private physician Dr. K. notes that she had been treating the Veteran for asthma and sinus illness and infections in September 1994.  She indicated that the Veteran had told her that he was exposed to rotor blade dust, Agent Orange residue, Napalm residue, jet fuel fumes, bacteria from jungle area, and hydraulic oil leakage from helicopters during his service in Vietnam.  She indicated that in her opinion, exposure to these toxins could have possibly caused the sinus and asthma illnesses from which the Veteran suffers today.

In light of the above evidence suggesting current sinus as asthma disabilities related to service, the Board finds that current testing results, and medical opinion based on full review of the record and supported by stated rationale, are needed to resolve the remaining claim for service connection on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for his ulcer disability, the Veteran reported that he was treated shortly after his discharge from service and experienced symptoms from the disability well before his initial treatment after service.  The medical evidence consists of records from the San Dimas Community Hospital from 1981 indicating chronic duodenal ulcer disease.  Gastrointestinal bleeding dated back to 1968 was noted.  Records from the VA medical Center in Long Beach from February 1969 note epigastric pain and a history of bleeding peptic ulcer from September 1968.  

Given evidence suggestive of onset of ulcers shortly after the Veteran's discharge from service, and the Veteran's statements regarding the onset of ulcer symptoms during service, the Board likewise finds that full review of the record and medical opinion supported by stated rationale, are needed to resolve this claim for service connection for a duodenal ulcer.

Accordingly, the RO should arrange for the Veteran to undergo gastrointestinal and respiratory examination(s) by an appropriate physician(s) at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination and/or testing, without good cause may result in denial the claims for service connection (as each original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of appointment(s) sent to him by the pertinent medical facility.
  
Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for sinusitis, bronchial asthma, and duodenal ulcer.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be 
associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA respiratory and gastrointestinal examination(s), by appropriate physician(s), at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.

Respiratory Examination - The examiner should clearly identify all current respiratory disability(ies), to include asthma and sinusitis. With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medical related to the Veteran's military service.

In rendering the requested opinion, the physician should specifically consider and address the notations of respiratory problems during service and comments reflected in the August 2010 private examiner's report (noted above).

Gastrointestinal Examination- The physician should clearly identify all current gastrointestinal disability/ies, particularly duodenal ulcer. With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medical related to the Veteran's military service.

In rendering the requested opinion regarding the onset of any diagnosed gastrointestinal disability, the physician should specifically consider and address the prior hospitalization reports noting epigastric pain and duodenal ulcer as early as February 1968 (noted above).

The physician(s) should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for bronchial asthma, sinusitis, and duodenal ulcer in light of all evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


